Citation Nr: 1341338	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-40 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the University of Arkansas for Medical Sciences Medical Center in Little Rock, Arkansas, from July 7, 2009, through July 10, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) from a July 2010 decision of a Department of Veterans Affairs (VA) Medical Center (MC).

A Board hearing was held before the undersigned in February 2011.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service-connected for varicose veins of the left lower extremity, rated as 10 percent disabling, and for a left elbow disability and eczema, each rated as 0 percent disabling.  He has no other service-connected disabilities. 

2.  The Veteran received private medical treatment for a subtrochanteric fracture of the right femur at the University of Arkansas for Medical Sciences Medical Center from July 5, 2009, through July 10, 2009. 

3.  VA authorized payment of the care provided on July 5, 2009, and July 6, 2009, but denied payment of the care provided from July 7, 2009, through July 10, 2009. 

4.  VA payment or reimbursement of the costs of the care from July 7, 2009, through July 10, 2009, was not authorized. 

5.  The Veteran was covered under a health plan contract (Medicare A) at the time he received unauthorized treatment.





CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at the University of Arkansas for Medical Sciences Medical Center in Little Rock, Arkansas, from July 7, 2009, through July 10, 2009, have not been met. 38 U.S.C.A. §§ 1712, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1000, 17.1001, 17.1002, 17.1004 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify a claimant of the evidence that is necessary, or would be of assistance, in substantiating his or her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2010, VA notified the Veteran prior to the initial adjudication of his claim of the evidence that was necessary, or would be of assistance, in substantiating his claim.  The record also reflects that in its decision the VAMC explained to the Veteran the basis for finding that the medical expenses incurred could not be paid or reimbursed by VA.  In addition, the Veteran has been afforded the opportunity to present information and evidence in support of his claim, including in February 2011 testimony before the Board.  The record reflects that at this hearing the undersigned Acting Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing. 

With respect to VA's duty to assist, the VAMC obtained all of the medical records associated with his unauthorized treatment.  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

To the extent that there are any deficiencies in VA's efforts to fulfill its notice and assistance requirements with respect to this appeal, the Board finds no prejudice, as the law and not the evidence is dispositive of the Veteran's claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005).

Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Payment or Reimbursement of Unauthorized Medical Expenses

The Veteran asserts that he is entitled to payment or reimbursement of unauthorized medical expenses incurred at the University of Arkansas for Medical Sciences Medical Center in Little Rock, Arkansas, from July 7, 2009, through July 10, 2009.  Notably, as these services were not provided for a service-connected disability, a nonservice-connected disability associated with and held to be aggravating a service-connected disability, and he has not been rated totally and permanently disabled due to service-connected disability, the Veteran does not assert that he is entitled to payment or reimbursement under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, and the evidence does not support an allowance of his claim under these provisions.  Rather, the Veteran asserts that he is entitled to payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 on the grounds that his medical condition was emergent and that no VA or other government facility was feasibly available at the time he received treatment.  

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002. 

The statute found at 38 U.S.C.A. § 1725 was amended, effective October 10, 2008. See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123.  The amendments made mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an eligible veteran furnished by a non-VA facility, if all of the pertinent criteria are otherwise satisfied. 

Additionally, this amendment added a provision which essentially expanded the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or (2) until such time as a Department facility or other Federal facility accepts such transfer if:  (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  The prior version of the law only allowed for payment or reimbursement up to the point of stabilization regardless of whether the veteran could be transferred to a VA facility.

The regulatory amendments implementing these changes were made final on December 21, 2011, and were effective as of January 20, 2012.  See Payment or Reimbursement for Emergency Treatment Furnished by Non-VA Providers in Non-VA Facilities to Certain Veterans with Service-Connected or Nonservice-Connected Disabilities, 76 Fed. Reg. 79,067 (Dec. 21, 2011).

38 U.S.C.A. § 1725 was amended again in 2010.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725).  Although the emergency treatment in this case was provided before the February 1, 2010 effective date of the amendments, they are retroactive where the emergency treatment was received after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than one year after May 21, 2012.  As the Veteran's July 2009 emergency treatment falls within that time period and his claim was submitted prior to May 21, 2013, these amendments are applicable and will be discussed below, where pertinent.  See 38 C.F.R. § 17.1004(f).  
The Board now turns to the merits of the appeal.

The emergent nature of the Veteran's condition at the time he received the unauthorized treatment is not in question.  In addition, the record supports a finding that a VA facility was not feasibly available throughout the duration of the Veteran's period of hospitalization at the private facility.

The record, however, reflects that the Veteran had Medicare A coverage at the time he received the unauthorized treatment, which precludes VA from authorizing payment or reimbursement in this case. 

The February 2010 statutory changes discussed above modified the provisions of § 1725(b)(3)(C) pertaining to contractual or legal recourse against a third party so as to allow for reimbursement in situations where a portion of the cost of the care is covered.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137 (2010) (codified as amended at 38 U.S.C. § 1725).  

In February 2010, the Veterans Health Administration (VHA) issued Fact Sheet 16-13 in response to the statutory amendments.  This Fact Sheet noted that the February 2010 Veterans' Emergency Care Fairness Act (P.L. 111-137) amended 38 U.S.C.A. § 1725 by changing the definition of personal liability to remove the disqualifying factor of payment in part by a third party payer.  VHA clarified, however, that the amendments did not change the requirement that a Veteran have no entitlement to care and services under a health-plan contract in order for VA to pay for non-VA emergency treatment.  VHA acknowledged that although a health-plan contract was included in the statutory definition of "third-party," under 38 U.S.C.A. § 1725(b)(3)(B), a Veteran is ineligible for VA payment of non-VA emergency treatment where the Veteran has coverage under a health plan, including Medicare, Medicaid, and Worker's Compensation.

In May 2011, various amendments to 38 C.F.R. § 17.1002 were proposed to bring the regulation in conformity with the changes made by the Expansion of Veteran Eligibility for Reimbursement Act.  In the notice of the proposed rulemaking, VA noted that under 38 U.S.C. § 1725, veterans who are covered by a health-plan contract are ineligible for VA payment or reimbursement.  Therefore, "it [was] not necessary to propose changes based on the statutory language precluding reimbursement for amounts 'for which the veteran is responsible under a health-plan contract,' because current 38 C.F.R. § 17.1002(g) already prevent[ed] any reimbursement or payment where the veteran is under a health-plan contract."  The decision to leave 38 C.F.R. § 17.1002(g) unaltered signifies that there was no intention to alter the preclusion of reimbursement where a Veteran is covered under a health-plan contract.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 76 Fed. Reg. 30598, 30599 (proposed May 26, 2011).  

In order to be entitled to payment or reimbursement of unauthorized medical expenses under 38 U.S.C. § 1725, the Veteran must not have coverage under a health-plan contract.  As the evidence of record shows that the Veteran was covered under a health plan contract, i.e., Medicare A, at the time he received unauthorized treatment, VA payment or reimbursement for the unauthorized treatment is not warranted.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Payment of unauthorized medical expenses incurred at the University of Arkansas for Medical Sciences Medical Center in Little Rock, Arkansas, from July 7, 2009, through July 10, 2009, is denied.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


